In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00053-CR

EX PARTE DEQUAVIOUS EUGENE                  §   On Appeal from the 89th District
SANDERSON                                       Court

                                            §   of Wichita County (61176 C-1-2)

                                            §   July 8, 2021

                                            §   Memorandum Opinion by Justice Kerr

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Elizabeth Kerr
                                           Justice Elizabeth Kerr